PER CURIAM.
Master Rubio Allen appeals the summary denial of his motion to correct his sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). He challenges only the three-year minimum mandatory he received for possession of a firearm, which was a part of his twelve-year sentence for robbery with a firearm. He alleges he did not possess a firearm during the robbery and therefore the minimum mandatory is improper. See Bell v. State, 589 So.2d 1374 (Fla. 1st DCA 1991); Watson v. State, 525 So.2d 1034 (Fla. 2d DCA 1988). Appellant attached to his motion portions of the record that appear to support his contention that he did not possess a firearm. Even though the trial court in its order made a finding, it failed to attach to its order any portions of the record in support of its finding.
Accordingly, we reverse the order of denial and remand for further proceedings. On remand, should the court again deny the motion, the court shall attach portions of the files and records showing appellant is not entitled to relief. If the files and records do not conclusively show that appellant is entitled to no relief, the trial court may find it necessary to conduct an evidentiary hearing. Any party aggrieved by the subsequent action of the trial court must file a notice of appeal within thirty days to obtain further appellate review.
Reversed and remanded.
HALL, A.C.J., and THREADGILL and PATTERSON, JJ., concur.